DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-69, 79, 81, 82, and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 68 claims, inter alia,
(a) generating…processor; 
However, Applicant has not pointed out where these newly claimed limitations are supported, nor does there appear to be a written description for these limitations in the application as filed.
(d) transmitting to the computer…remote location;
However,
Claim 69 claims, inter alia,
further comprising step (e)…assessment.
However, Applicant has not pointed out where these newly claimed limitations are supported, nor does there appear to be a written description for these limitations in the application as filed.
Claim 81 claim, inter alia,
wherein the location…based on the response latencies.
However, Applicant has not pointed out where these newly claimed limitations are supported, nor does there appear to be a written description for these limitations in the application as filed.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 68-69, 79, 81, 82, and 84-89 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper.
In regard to Claim 68, the following limitations can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity, in terms of performing
A […] method…comprising […] the steps of:
	(a) generating […] a pre-assessment patient profile…from the patient […] in response…query […], wherein said anxiety…anxiety profile data […];
	(b) providing […] a treatment session…is selected [by] analyzing the pre-assessment profile […] and providing…sessions […] wherein…the steps in order of;
		(i) displaying patient instructions […];
		(ii) displaying a fixation symbol…part of [a display];
		(iii) displaying a set of stimuli images […] 500 ms…first location on the [display] adjacent…second location on the [display] and said neutral-neutral…at the first location on the [display] adjacent to…second location on the [display];
		(iv) displaying a second symbol…on the [display] for 500…less;
		(v) displaying instructions on the [display]…locaiotn;
			(vi) receiving patient input…location;

			(viii) repeating…different;
	(c)  displaying…on the [display] wherein…latencies;
	(d)  transmitting […] the response latencies…the length of time [and] calculating…bias score […].

In regard to Claim 85, the following limitations can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity, in terms of performing
A process, comprising:
[…]
displaying a first set of stimuli from the one or more sets of stimuli to the patient […];
receiving a set of first responses […] from the patient to the first set of stimuli;
recording the set of first responses from the patient […] and storing the set of first responses for analysis;
displaying a second set of stimuli from the one or more sets of stimuli to the patient, the second set of stimuli prompted by the first set of responses to the first set of stimuli,
receiving a second set of responses […] from the patient to the second set of stimuli;
recording the second set of responses from the patient […]and storing the second set of responses for analysis;
wherein the one or more sets of stimuli include negative stimuli images or words and neutral stimuli images or words,
wherein each response of the first set of response and the second set of responses is limited to one of two choices given to the patient;


first presenting […] a fixation symbol along with an instruction to the patient to focus on the fixation symbol, which subsequently disappears and is replaced by a negative stimuli image or word and a neutral stimuli image or word from the first set of stimuli, the negative stimuli image or word and a neutral stimuli image or word simultaneously displayed around the fixation symbol, along with an instruction to the patient to focus on one of the negative stimuli image or word and a neutral stimuli image or word,
wherein the negative stimuli image or word and a neutral stimuli image or word then simultaneously disappear after…or less, 
wherein a probe symbol is displayed where one of the negative stimuli image or word and a neutral stimuli image or word was previously positioned on the graphical user interface, wherein the probe symbol includes an instruction to the patient to enter a response on the input means in a specific manner, the probe symbol remaining […] until the patient enters a response, wherein recording includes the patient response and a response latency, said response latency comprising the amount of time between the display of the probe symbol and the entry of the response by the patient, each said response is one of the first set of responses or the second set of responses…latency;
wherein the probe symbol comprises faces selected from a standardized set of emotional expressions, wherein the standardized set includes faces of eight individuals comprising four male faces and four female faces, the faces of the eight individuals including negative expressions and neutral expressions;


by comparing the response latency of each response of the first set of response and the response latency of each response of the second set of responses;
and calculating a bias score by subtracting response latencies where the probe was a negative expression from response latencies where the probe was a neutral expression; 
wherein a positive bias score generates a report that the patient has difficulty disengaging attention from a negative stimuli image or word,
wherein a negative bias score generates a report that the patient has reduced anxiety.

In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper and/or as a method of organizing human activity.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a "computer program code”, a “processor”, a “patient user device”, “graphical user interface,” “computer display screen”, “storage memory,” “computer at a remote location,” “memory,” “processor”, and/or making events happen with certain precise timings (e.g., “approximately 500 milliseconds”) are claimed, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a "computer program code”, a “processor”, a “patient user device”, “graphical user interface,” “computer display screen”, “storage memory,” “computer at a remote location,” “memory,” “processor”, and/or making events happen with certain precise timings (e.g., “approximately 500 milliseconds”) are claimed these are all generic, well-known, and conventional computing elements.  As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and text regarding same.

Response to Arguments
	Applicant arguments are duplicative of its arguments made in its response after final action dated 4/22/21 and were addressed by the responses made to those arguments in the advisory action dated 4/28/21, which are herein incorporated by reference.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715